Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-6, 8-13 and 15-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor device, particularly characterized by a plurality of type III-V fin structures joined by an epitaxial base portion that is present encapsulated at its sidewall surfaces and base surface within the trench of the type IV semiconductor material, as detailed in claim 1.  Claims 2-6, and 21 depends from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor device, particularly characterized by a plurality of type III-V fin structures joined by an epitaxial base present encapsulated at its sidewall surfaces and base surface in the trench has a greater width than a width of a fin structure in the plurality of type III-V fin structures, as detailed in claim 8.  Claims 9-13 and 22 depend from claim 8.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious device, particularly characterized by wherein the epitaxial base portion that is present encapuslwat4d at its sidewall surfaces and base surface in the trench has a greater width than a width of a fin structure in the plurality of type III-V fin structures, as detailed in claim 15.  Claims 16-20 depend from clam 15.
with emphasis on figure 28, and corresponding text, where a semiconductor device comprising:
a substrate (2005) of a type IV semiconductor material having a trench (2555) present therein (figure 28; [0060]); a plurality of type III-V fin structures (2450) joined by an epitaxial base portion that is present within the trench (2555) of the type IV semiconductor material (figure 28; [0017], [0052], [0057], [0060]), the epitaxial base portion that is present in the trench has a greater width than a width of a fin structure (2450) in the plurality of type III-V fin structures (Fig 28; [0060-0061]), the plurality of type III-V fin structures and the epitaxial base portion being composed of a same composition material (figure 28; [0052], [0060]), wherein the epitaxial base portion in epitaxial relationship with the trench (2555) of the type IV semiconductor substrate (figure 28; [0052], [0060-0061]);
a gate structure (2865, 2870, 2875, 2880) present on a channel region portion of the type III-V fin structures (figure 28; [0061-0062]); and source and drain regions present on source and drain region portions of the type III-V fin structures (figure 28; [0054]).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 5, 2022
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898